Citation Nr: 0200210	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  99-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	John B. Pike, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

The veteran's initial claim of entitlement to service 
connection for a knee disorder was denied by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in December 1975.  Notice of the 
denial was furnished to him in the same month, but an appeal 
was not initiated.  Subsequent attempts to reopen such claim 
were likewise denied by separate actions of the RO.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in 1998 by the RO, 
denying the veteran's claim to reopen for entitlement to 
service connection for a bilateral knee disorder.  In June 
2000, the Board remanded this matter to the RO for the 
completion of additional evidentiary development, to include 
affording the veteran a hearing before the RO's hearing 
officer.  Subsequent to the completion of the requested 
actions, the case was returned to the Board for further 
review.


REMAND

It is noted that a significant change in the law was 
effectuated on November 9, 2000, when the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law was made applicable to all 
claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, effective from November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

It is observed that the RO, following entry of the Board's 
remand in June 2000, did not specifically consider or apply 
the provisions of the VCAA to the claim herein under review.  
As the veteran has not been appropriately informed of the 
change in the law and regulations, he may have been denied 
the opportunity to formulate appropriate argument on appeal 
to the Board.  It thus would be potentially prejudicial to 
the veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Also, a remand is required for compliance with the notice and 
duty-to-assist provisions contained in the new law and 
regulations.  The Board specifically notes that, as 
referenced above, the veteran was afforded a hearing before 
the RO's hearing officer in February 2001, and during such 
proceeding, testimony was offered by the veteran that he had 
voiced knee-related complaints to a family physician, Dr. 
Jesowski or Gedowski, in the years immediately following his 
discharge from service.  The veteran also reported his 
understanding that such physician had retired from his 
medical practice and was unaware of whether he had moved to 
Florida or not.  His attorney stated as well that pertinent 
records relating to private medical care received by the 
veteran during post-service years dated only to 1976.  No 
indication was provided by the veteran or his attorney that 
any attempt had been made to locate the records of Dr. 
Jesowski/Gedowski.  It is likewise not shown that the RO 
attempted to obtain clarifying information from the veteran 
or to secure the records in question, noting in its 
supplemental statement of the case that the veteran had 
reported that the records were unavailable.

Testimony was also received at the February 2001 hearing, to 
the effect that the veteran in August 2000 had undergone a 
medical evaluation of the knees by a Dr. George Ritz of the 
Musculoskeletal Institute and that such physician had 
prepared correspondence, dated August 18, 2000, as to his 
findings and conclusions.  Such report is not now contained 
within the claims folder, nor is it shown that any attempt 
was made by RO personnel to assist the veteran in obtaining 
the medical records and associated correspondence compiled by 
Dr. Ritz.

Accordingly, so that additional evidentiary and procedural 
development may be undertaken, the Board again REMANDS this 
case to the RO for the completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the corresponding regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), as well 
as the regulatory changes, are fully 
complied with and satisfied.

2.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of advising him of the evidence 
needed to substantiate his claim to 
reopen for entitlement to service 
connection for a bilateral knee disorder 
and of his right to submit any additional 
evidence or argument in support thereof.  
Such evidence may be medical data and/or 
opinions as to the date of onset of the 
claimed disability or its relationship to 
claimed in-service trauma to the knees, 
or such evidence may include statements 
from family members, neighbors, or others 
as to their observations or recollections 
concerning the veteran's claimed 
bilateral knee disorder.  Other examples 
of the type of evidence to submit include 
but are not limited to copies of service 
medical or personnel records he may hold 
in his possession; statements from 
service medical personnel or "buddy" 
statements from fellow servicemen; 
records involving pre-employment, 
employment, or insurance medical 
examinations to which he was subject 
after service; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; or pharmacy 
prescription records.  

3.  In addition, the veteran should be 
contacted by the RO in writing through 
his attorney for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals and/or 
institutions where evaluation and/or 
treatment for a disorder of either knee 
was received prior to, during, and after 
his discharge from service, to include 
that evaluation/treatment received from 
Dr. Jesowski/Gedowski shortly after 
service discharge and from Dr. Ritz of 
the Musculoskeletal Institute in August 
2000.  The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request, to include those 
compiled by Dr. Jesowski/Gedowski shortly 
after service and Dr. Ritz of the 
Musculoskeletal Institute in August 2000.  
Reasonable efforts should be made to 
assist the veteran in contacting Dr. 
Jesowski/Gedowski, or in the alternative, 
any successor to his medical practice or 
the local medical society, in an attempt 
to locate the veteran's treatment 
records.  All VA treatment records, not 
already on file, must also be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  All 
records, once obtained, must then be 
added to the claims folder.

4.  A search of SGO records should be 
made to determine if any are available 
which pertain to the veteran's reported 
treatment for residuals of a truck 
accident in December 1944 and April 1945.

5.  Lastly, the RO is asked to 
readjudicate the issue of whether new and 
material evidence has been presented to 
reopen the veteran's claim of entitlement 
to service connection for a bilateral 
knee disorder, based on all the evidence 
of record and all governing legal 
authority, including the VCAA and its 
implementing regulations.  If new and 
material evidence is submitted, 
consideration should be given by the RO 
to whether a VA examination should be 
conducted.  If the benefit sought on 
appeal is not granted, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case.  The 
veteran and his attorney should then be 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain compliance with the VCAA 
and the regulations implementing the law.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




